DISMISS and Opinion Filed November 19, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00402-CV

                                LOWELL MERRITT, Appellant
                                          V.
                                  ROBERT DAVIS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-1387-2009

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers
       Before the Court is Robert Davis’s motion to dismiss the appeal. Davis contends the

appeal, from an order denying appellant’s motion to recuse the trial judge, should be dismissed

for want of jurisdiction. Davis also filed a motion to strike Lowell Merritt’s brief. Merritt filed a

reply to the motion to strike. He also filed an “Add To Appellant’s Reply” in which he

addressed whether there is an appealable order.

       Merritt has been declared a vexatious litigant and is subject to the pre-filing order under

section 11.101 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM.

CODE ANN. § 11.101 (West Supp. 2014). In the trial court, Davis filed a motion to hold Merritt

in contempt of court after receiving a letter from Merritt threatening him with a lawsuit. Before

the hearing on the motion, Merritt filed a motion to recuse the trial judge. Following the hearing,
the trial court denied the motion to recuse and awarded sanctions after finding the motion to

recuse was groundless.

       Nothing in the record before this Court shows that Merritt obtained the required

permission to appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(a) (West Supp. 2014).

Moreover, an order denying a motion to recuse may be reviewed only on appeal from a final

judgment. See TEX. R. CIV. P. 18a(j)(1)(a). The order Merritt is appealing is an unappealable

interlocutory order. For this reason, we grant Davis’s motion. We dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




140402F.P05
                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LOWELL MERRITT, Appellant                           On Appeal from the 380th Judicial District
                                                    Court, Collin County, Texas
No. 05-14-00402-CV        V.                        Trial Court Cause No. 380-1387-2009 CV.
                                                    Opinion delivered by Justice Myers.
ROBERT DAVIS, Appellee                              Justices Bridges and Lang-Miers,
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ROBERT DAVIS recover his costs of this appeal from
appellant LOWELL MERRITT.


Judgment entered this 19th day of November, 2014.




                                             –3–